Citation Nr: 1127075	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  11-02 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for pes planus, also claimed as a foot condition.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

(The issues of entitlement to service connection for low back disability and entitlement to an increased rating for pseudofolliculitis barbae and seborrheic dermatitis of the head and scalp are addressed in a separate document.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to July 1974.  He was discharged from service under honorable conditions pursuant to Chapter 13, Army Regulation 635-200 as unsuitable for continued active service.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The issue of entitlement to a TDIU is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Service connection for pes planus was denied by a rating decision in August 1994; the Veteran did not appeal.

2.  Evidence received since August 1994 is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for pes planus or other foot disability.

3.  The Veteran's headache disorder is not etiologically related to active service.






CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen the claim for service connection for pes planus or other foot disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2010).

2.  A headache disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen a previously denied claim for service connection for pes planus or other foot disorder; he also seeks service connection for headaches.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  In addition, VA must also request that the Veteran provide any evidence in the claimant's possession that pertains to the claim.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was provided all required notice prior to issuance of the February 2009 rating decision on appeal.  

The Board also notes the Veteran has been afforded appropriate assistance in response to his claims.  Medical records have been received from those VA and private medical providers identified by the Veteran as having relevant records.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence, to include medical records.  

Although the Veteran has not been afforded a VA examination and no medical opinion has been obtained in response to the claim to reopen, VA is not obliged to provide an examination or to obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).  In regard to the issue of service connection for headaches, the file contains the report of an examination and opinion by a VA neurologist that renders remand for a separate compensation and pension (C&P) examination unnecessary.    

Accordingly, the Board will address the merits of the claims.

Petition to Reopen a Previously-Denied Claim

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The RO denied service connection for pes planus by a rating decision issued in August 1994; the reason for the denial was a finding by the RO that pes planus preexisted service and was not aggravated during service.  

The Veteran was notified of the denial by a letter in August 1994 but he did not appeal.  The rating decision of August 1994 is accordingly final.  

Evidence of record at the time of the August 1994 rating decision was as follows.  (1)  STRs, including the report of the enlistment examination in May 1971 showing preexisting pes planus, treatment during service for corns, and separation examination in June 1974 showing an impression of pes planus but silent in regard to severity of symptoms.  (2) VA outpatient treatment notes in October-November 1992 showing  treatment for pain under the balls of both feet, characterized by the clinician as due to neuroma affecting the first web space and possibly related to recent injury.  (3) During testimony before the RO's hearing officer in October 1993 the Veteran reported having injured his foot and ankle at his workplace the previous year.  (4)  During testimony before the RO's hearing officer in April 1994 the Veteran stated his only treatment for foot problems during service was having corns removed, but he was presently being treated for flat feet.  (5) the report of a VA examination in May 1994 showing a diagnosis of bilateral pes planus with a sprain of the left great toe (sprain occurred in November 1993); the examiner did not provide an opinion as to the etiology of the disorder.

Evidence received since the August 1994 decision relating to pes planus or other foot disorder consists of the following: (1) A VA podiatry outpatient treatment note shows the Veteran presented in February 1996 complaining of right great toe pain; the clinical impression was tarsal tunnel syndrome.  (2) A VA podiatry treatment note in June 1996 shows flat feet bilaterally and possible tarsal tunnel syndrome.  (3) A VA prosthetics note in June 1999 shows the Veteran was issued ambulatory shoes for relief of painful flat feet; he was also noted to have diabetic neuropathy of the feet (nonservice-connected).  (4) A VA podiatry clinic note in November 2000 notes bilateral pes planus deformity as well as onychomycosis of the nails (the Veteran has nonservice-connected diabetes mellitus) and tylomas hallux of the interphalangeal joint (IPJ) bilaterally.  (5) VA podiatry notes dating from October 2003 through October 2008 generally show treatment for onychomycosis, bilateral corns and callosities, hallux valgus and metatarsis elevatus, degenerative joint disease (DJD), exostosis and deformed toes.  (6) VA podiatry notes dated from January 2009 through February 2010 generally note impression of plantar fasciitis of the left foot, hyperkeratosis, onychomycosis, tylomas and diabetes mellitus.

On review of the evidence above, the Board finds that the evidence received since August 1994 is not material to the claim denied in August 1994.  Nothing in the new evidence relates to the reason the claim was originally denied; i.e., nothing therein shows or implies that the Veteran either did not have pes planus prior to service or, alternatively, that preexisting pes planus was aggravated during service.  The new evidence relates exclusively to current symptoms and does not show or imply any relationship between those symptoms and active service.    

The Board has considered the case in light of Shade, 24 Vet App 110, op. cit.  While Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since August 1994 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable. 

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for pes planus or other foot disability has not been received.

Entitlement to Service Connection

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Analysis

STRs show the Veteran presented to the dispensary in September 1972 complaining he had been struck over the left eye by a nightstick; X-rays of the skull were negative but STRs document the presence of a cut over the left eye that required sutures.  In October 1972 he complained of headaches for the past 30 days, which he attributed to having been struck in the head by a nightstick during the preceding month.  However, in a self-reported Report of Medical History in June 1974, executed prior to separation, the Veteran denied history of frequent or severe headaches and also denied head injury.  The corresponding Report of Medical Examination in June 1974 shows that no evidence of a headache disorder was found, but documents a scar over the left eye.

The Veteran presented to the VA outpatient clinic in June 2000 complaining that he had run out of medications and had a headache (the Veteran at the time was receiving prescription medications for service-connected skin disorder as well as for nonservice-connected diabetes mellitus and hepatitis C infection). 

A VA treatment note in February 2005 shows complaint of headache and malaise, attributed to a regimen of interferon that was prescribed to treat the nonservice-connected hepatitis C infection. 

In September 2005 the Veteran complained to the VA outpatient clinic of headaches since the 1960s when he had head trauma.  The Veteran asserted headaches were sometimes very debilitating and that he had used multiple over-the-counter medications without relief.  A neurology consult was requested but there is no indication that such a consult was performed.

The Veteran presented to the VA clinic in September 2007 complaining of headache, back pain and muscle aches; there is no clinical note by the provider regarding etiology.

In October 2007 the Veteran was evaluated by the VA internal medicine clinic for headache complaints possibly secondary to his poorly-controlled hypertension.  The clinician noted the Veteran's symptoms in detail, and also noted the Veteran had reported head trauma during service.  The clinician stated the etiology of the headaches was unclear, but with the Veteran's hypertension poorly controlled this would be presumed to be the cause until proven otherwise; if his headaches continued after blood pressure was normalized other etiologies should be investigated.

In his instant claim for service connection, filed in July 2008, the Veteran reported that during service he was hit in the head by a nightstick.

In April 2008 the Veteran presented to the VA internal medicine clinic complaining of persistent daily headaches.  The clinical impression was chronic daily headaches, and the Veteran was referred to the neurology clinic.

The Veteran had a VA neurology consult in January 2009 in which he complained of chronic daily headaches for more than 20 years, citing a head injury during service.  He described his symptoms in detail.  Neurological examination was essentially normal, and the neurologist's impression was tension headaches, unlikely to be related to the closed-head trauma the Veteran experienced in service.  The Veteran was asked to keep a headache log, which he did and returned to the clinic for follow-up in February 2009, but the follow-up did not result in a new diagnosis or etiology.  However, in May 2009 the neurologist reaffirmed his impression of chronic daily headaches that appeared to be tension-type headaches.

In November 2009 the Veteran's VA neurologist referred the Veteran to a VA psychologist for evaluation since his chronic daily headaches had been refractory to all medications.  The Veteran was interviewed by a VA psychologist in December 2009 and January 2010, who noted the Veteran's subjective symptoms in detail; the psychologist stated that rebound headaches could not be ruled out although the Veteran himself did not agree with this impression.  In March 2010 the psychologist stated the Veteran appeared to be resistant to engage in any behavioral changes that could alleviate his headaches, characterized as a chronic headache disorder exacerbated by tension.

On review, the Board finds the Veteran has shown by STRs that he was struck by a nightstick in service and has shown by post-service treatment records that he has a headache disorder.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case the Veteran has presented no medical evidence associating his claimed headache disorder with service, and in fact medical opinion is against such a nexus.  The VA internal medicine specialist opined in October 2007 that the Veteran's headaches were related to his nonservice-connected hypertension, while the VA neurologist in January 2009 clearly expressed an opinion that the Veteran's current headache disorder was of the tension type and that it was unlikely that the headaches were related to the closed-head trauma the Veteran experienced in service.  Neither physician related the current disorder to closed-head trauma in service; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Further, there is no contrary medical opinion of record.

In the alternative, service connection may be established by a continuity of symptomatology between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

The Veteran in this case asserts he has had chronic headaches since his closed-head trauma in active service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case the Board finds the Veteran's report of chronic headaches since the head trauma in 1971 is not credible since it is inconsistent with his own self-reported Report of Medical History in June 1974 in which he specifically denied history of frequent or severe headaches.  Further, both of the VA physicians cited above acknowledged the Veteran's contention of closed-head injury in service, but neither VA physician associated the current disorder with such trauma.

The Veteran has asserted his personal belief that his claimed headache disorder is due to being struck on the head by a nightstick during service.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As explained above, competent and uncontroverted medical opinion in this case states the Veteran's headache disorder is not due to head trauma in service as the Veteran believes.

Based on the evidence and analysis above the Board finds the criteria for service connection are not met, and the claim must accordingly be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.





ORDER

As new and material evidence has not been received, reopening of the claim for service connection for pes planus or other foot disorder is denied.

Service connection for headaches is denied.


REMAND

The Veteran is also seeking a TDIU.  His only service-connected disability is a skin disability for which he is seeking an increased rating.  His claim for an increased rating for the skin disability is being remanded for further development in a separate document.  The claim for an increased rating for the skin disability must be fully developed and adjudicated before the Board decides the claim for a TDIU.  Moreover, the development ordered in the separate remand should result in evidence pertinent to the Veteran's claim for a TDIU.  

Accordingly, this claim is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should complete all development and adjudicative action ordered in the separate remand of the Veteran's claim for an increased rating for skin disability.

2.  The RO or the AMC should undertake any other development it determines to be warranted.

3.  Then, if it has not been rendered moot, the RO or the AMC should readjudicate the Veteran's claim for a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


